LATTIMORE, Judge.
Appeal from an order fixing bail, deemed excessive.
The bail of appellant herein was fixed by a district court, and from the order fixing the amount of such bail appellant has appealed, asserting that said bail was and is excessive in amount. The presumption obtains that the action of the trial court is well founded until overcome by some character of proof. In the case before us there appears no *48attempt to show the financial situation of appellant, or that he has tried to make bail in the sum fixed by the trial court, or that his surroundings or circumstances are such that he can not make such bond. An allegation of excessive bail does not prove itself. For aught we know appellant might easily make the amount of bail as fixed.
Nor is there any showing of facts which negative the right of the trial court to conclude that appellant was one whose surroundings, antecedents and character required a large bail. It is suggested in the record that he is under indictment in two cases in the trial court for murder, and that he has been an inmate of the penitentiary, and that he is wanted for various crimes in other places. This court must concede correctness on the part of the actions of the lower courts unless we are convinced from the record otherwise. No effort apparently having been made to make the bond as fixed by the trial court, the judgment fixing- same will not be disturbed. Ex parte Edmondson, 107 Texas Crim. Rep., 1, 294 S. W., 587.
The judgment of the trial court will be affirmed.

A ffirmed.